TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00413-CR


                               Hector Vega-Gonzalez, Appellant

                                                 v.

                                  The State of Texas, Appellee


               FROM THE 299TH DISTRICT COURT OF TRAVIS COUNTY
       NO. D-1-DC-16-904055, THE HONORABLE KAREN SAGE, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due November 7, 2019. On counsel’s

motion, the time for filing was extended to January 13, 2020. Appellant’s counsel has now filed

a second motion, requesting that the Court extend the time for filing appellant’s brief. We grant

the motion for extension of time and order appellant to file a brief no later than March 13, 2020.

No further extension of time will be granted and failure to comply with this order will result in

the referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of

Appellate Procedure.

               It is ordered on March 5, 2020.



Before Chief Justice Rose, Justices Baker and Triana

Do Not Publish